—Judgment, Supreme Court, New York County (Paula Omansky, J.), entered October 3, 1994, *484which, upon a verdict on the issue of damages only, awarded plaintiff $350,000 for past pain and suffering and $805,000 for future pain and suffering, unanimously reversed, on the facts, without costs, to the extent of vacating the judgment in favor of plaintiff and ordering a new trial on the issue of damages, unless plaintiff, within 20 days of service of a copy of this order with notice of entry, stipulates to reductions of the awards for past pain and suffering to $230,000 and for future pain and suffering to $520,000, and to the entry of an amended judgment in accordance therewith, in which case the judgment, as so amended, is affirmed.
The award for past and future pain and suffering materially deviates from what would be reasonable compensation under the circumstances (CPLR 5501 [c]) and we reduce it accordingly. We have considered the defendant’s remaining arguments and find them to be without merit. Concur — Murphy, P. J., Ellerin, Wallach, Rubin and Tom, JJ.